Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on 1/11/2020.

The application has been amended as follows: 
Claim 1 is amended as follows: at the end of the claim, before the period, is added the phrase “, wherein,  
the rigid armature comprises two lateral uprights, a bridge, and a bearing pad, the bridge connecting first ends of the two lateral uprights together, 
each lateral upright is positioned along one side of the flexible enclosure and the bridge is positioned outside a top of the flexible enclosure, 
each lateral upright ends with a fork that splits into two ends, a first of the two ends terminated with a foot and a second of the two ends ending in a tab connected to the bearing pad, 
each foot forms a different one of the first bearing points and the bearing pad forms a third one of the at least three first bearing points, and 
in the first position of the rigid armature, the bearing pad extends below the flexible enclosure, at a distance therefrom”


Claim 7 is amended as follows: “claim 4” is replaced with “claim 1”.

Claim 19 is replaced with the following claim:
“19. A sport bag comprising:
a flexible enclosure delimiting an equipment storage space, 
a rigid armature, attached to the flexible enclosure, the rigid armature arranged outside the flexible enclosure and provided to rest on a support surface in two different positions, namely a first position, in which the rigid armature rests on the support surface by at least three first bearing points, and a second position, in which the rigid armature rests on the bearing surface by at least three second bearing points, and wherein the three second bearing points are not all the same as the three first bearing points, and wherein each of the first bearing points is spaced apart from the remaining first bearing points by regions where the rigid armature does not rest on the support surface and each of the second bearing points is spaced apart from the remaining second bearing points by regions where the rigid armature does not rest on the support surface, wherein, 
the rigid armature comprises two lateral uprights, a bridge, and a bearing pad, 
the bridge connecting first ends of the two lateral uprights together, 
the bridge forms one of the three second bearing points,
in the first position of the rigid armature, the bearing pad extends below the flexible enclosure, at a distance therefrom,
each lateral upright is positioned along one side of the flexible enclosure and the bridge is positioned outside a top of the flexible enclosure, 

each foot forms a different one of the first bearing points and the bearing pad forms a third one of the at least three first bearing points.”

Claim 13 is amended as follows: “claim 9” is replaced with “claim 1”.

Allowable Subject Matter
Claims 1-3, 7, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the details of the claims per the Examiner’s Amendment above, noting particularly that Bartel’s handle is spaced away from the portion of the bag used as a bearing point and also lacks the second of two ends ending in a tab connected to the bearing pad; U.S. Patent #4,659,142 discloses a beach chair/caddy structure that uses a handle as a bearing point, but this alone does not provide sufficient motivation to modify the other prior art structures to include this feature; the other prior art of record similarly fail to disclose these features in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734